United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                   September 19, 2005
                                 FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                                                                         Clerk


                                         No. 04-11103



       UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                             versus

       RAY DALE SPEER,

                                                           Defendant-Appellant.

                    Appeal from the United States District Court for
                             the Northern District of Texas
                          (USDC No. 4:04-CR-50-ALL-Y)
           _________________________________________________________


Before REAVLEY, HIGGINBOTHAM and GARZA, Circuit Judges.

PER CURIAM:*

       Ray Dale Speer appeals his conviction and sentence following his conditional

guilty plea to the offense of being a felon in possession of a firearm on the grounds that:

(1) the sentencing enhancements violate the Sixth Amendment rule announced in United

States v. Booker, 125 S. Ct. 738 (2005); and (2) the district court erred in denying his



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
motion to suppress incriminating statements because he made the statements when he was

in custody and prior to being advised of his rights as required by Miranda v. Arizona, 384
U.S. 436 (1966). We affirm for the following reasons:

1.    Speer does not argue that the waiver was unknowing or involuntary. He is held to

      his agreement. See United States v. Portillo, 18 F.3d 290, 292-93 (5th Cir 1994).

2.    Because the term “statutory maximum” in an appeal waiver refers to the maximum

      allowed by statute, not the guideline maximum authorized by a guilty plea or

      verdict, and because Spear was sentenced below the maximum allowed by statute,

      Speer waived his right to appeal his sentence. United States v. Bond, 414 F.3d
542, 545-46 (5th Cir. 2005). There is no indication in the record that the parties

      intended the term “statutory maximum” to be accorded the non-natural definition it

      assumed in Blakely v. Washington, 542 U.S. 296 (2004), and Booker. Id.

3.    In the appeal waiver, Speer specifically reserved the right to challenge the district

      court’s ruling on his motion to suppress. Speer’s statements were properly

      admitted because they were voluntary and not the result of a custodial

      “interrogation.” Miranda, 384 U.S. at 478; United States v. Gonzales, 121 F.3d
928, 940 & n.7 (5th Cir. 1997). Accordingly, the district court did not err in

      denying the motion to suppress. United States v. Castro, 166 F.3d 728, 731 (5th

      Cir. 1999) (en banc).

Affirmed.



                                             2